Citation Nr: 0525523	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from May 1941 to 
August 1945.  

In April 2001, the Board of Veterans' Appeals (Board) granted 
service connection for post-traumatic stress disorder (PTSD).  
By an August 2001 rating action, the Department of Veterans 
Affairs Regional Office (RO) in No. Little Rock, Arkansas 
effectuated the Board's decision and, in so doing, granted 
service connection for PTSD and awarded a compensable 
evaluation of 30 percent for this disability, effective from 
March 1998.  Following receipt of notification of the August 
2001 determination, the veteran perfected a timely appeal 
with respect to the assignment of a 30 percent disability 
rating for his service-connected PTSD.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

On multiple occasions during the current appeal, both the 
veteran and his representative have requested that the 
veteran be accorded another VA examination of his 
service-connected PTSD.  Arguments made in support of this 
request include assertions that the veteran's PTSD 
symptomatology has worsened since he last underwent a 
pertinent VA examination in September 2001 and that that 
particular VA examination was inadequate due to the 
examiner's ability to provide only an estimated Global 
Assessment of Functioning (GAF) score.  

Records of VA outpatient treatment received after the 
September 2001 VA examination appear to reflect a possible 
increase in the severity of the veteran's service-connected 
PTSD.  Specifically, at a February 2002 VA outpatient 
treatment session, the veteran was determined to have an 
euthymic to a slightly anxious affect.  In addition, the 
examiner assigned a GAF score of 35, which is representative 
of some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., a 
depressed man avoids friends, neglects family, and is unable 
to work; a child frequently beats up younger children, is 
defiant at home, and is failing at school).  See, Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

In addition, according to a report of a November 2002 VA 
outpatient treatment session, anxiety as well as nervousness 
with noisy surroundings were noted.  The examiner assigned a 
GAF score of 39, which is also indicative of some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  Moreover, in a report of a May 
2004 VA outpatient treatment session, cognitive loss, memory 
impairment, and hallucinations were noted.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of psychiatric treatment that the 
veteran has received at the VA Medical 
Center in Little Rock, Arkansas since 
January 2005.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
evaluation report.  The examiner should 
specify what symptoms are due to the 
service-connected PTSD as opposed to any 
nonservice-connected psychiatric 
disability.  

3.  The RO should then adjudicate the 
issue of entitlement to an initial 
disability rating greater than 30 percent 
for the service-connected PTSD.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

 
 
 
 

